Citation Nr: 1202533	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-10 960	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1977 to October 1981.  He also served in the Naval Reserves until December 1988.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In that June 2006 decision, the RO reopened the Veteran's claim for service connection for a low back disorder on the basis of new and material evidence, but then denied this claim on its underlying merits.  So, too, must the Board make this threshold preliminary determination, however, of whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the underlying merits of the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant because further consideration of the claim is neither required nor permitted.  See Butler v. Brown, 9 Vet. App. 167, 171 (1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  But if, on the other hand, there is new and material evidence, the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.  

In February 2008 a hearing was held at the RO before a decision review officer (DRO).  


In August 2009, and again in March 2010, the Veteran submitted additional medical evidence and lay statements directly to the Board.  He did not waive his right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  And in a January 2012 informal brief, his accredited representative reiterated this, indicating the Veteran indeed had not waived this right and, thus, that this additional evidence should be forwarded to the RO for initial review.  In this decision the Board, like the RO, is reopening the claim because there is new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding the claim to the RO for further development before readjudicating this claim on its underlying merits.  So, as requested, the RO will then have opportunity to consider this additional evidence in the first instance.

The remand of this claim to the RO will be via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 1993 rating decision was the last final and binding decision denying this claim for service connection for a low back disorder.  That decision denied this claim because the service treatment records (STRs) did not show any low back findings, treatment or diagnoses, and since a low back disorder was not first shown until many years after service.

2.  Additional evidence received since that February 1993 rating decision, however, is not cumulative or redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.  In particular, there is now medical evidence of chronic (i.e., permanent) low back disability and suggestion this disability incepted closer to when the Veteran was in service, albeit apparently during his active duty for training (ACDUTRA) rather than earlier active duty (AD).


CONCLUSIONS OF LAW

1.  The February 1993 rating decision denying service connection for a low back disorder is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).  

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The Board is reopening this claim for service connection for a low back disorder, so there is no need to discuss whether the Veteran has received sufficient VCAA notice of the type articulated in Kent v. Nicholson, 20 Vet. App. 1 (2006) (wherein the Court held that this notice must not only include apprising the Veteran of the type of evidence and information needed to establish his entitlement to service connection, and of his and VA's respective responsibilities in obtaining this supporting evidence, but also apprising him of the specific reasons his claim was previously denied so he will have the opportunity to submit evidence addressing these shortcomings).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

Even if, for the sake of argument, the Veteran has not received this required notice, this ultimately is inconsequential and, thus, at most nonprejudicial, i.e., harmless error because the claim is being reopened, regardless.  38 C.F.R. § 20.1102 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating a VCAA notice error must be outcome determinative of a claim to be prejudicial, and that the Veteran bears this burden of proof).

Moreover, the Board is temporarily deferring consideration of whether there has been compliance with the other notice and duty to assist provisions of the VCAA, as they concern the underlying claim for service connection for a low back disorder, pending completion of the additional development of this claim on remand.  

II.  Reopening of the Claim for Service Connection for a Low Back Disorder

In February 1993, the RO considered and denied this claim for service connection for a low back disorder.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not appeal.  He insists that he did not receive notification of his appellate rights when informed of that decision, and that this is the reason he did not appeal it.  But a copy of the notification letter is in the claims file (VA Form 20-8993), and on the back of this letter is the notice of his procedural and appellate rights, in bold type no less, explaining what he needed to do if he did not agree with that decision and wanted to contest it.  In fact, amongst the evidence he subsequently submitted in June 2006, along with his notice of disagreement (NOD) initiating an appeal of the RO's more recent June 2006 decision (the one now at issue), is a copy of that February 1993 VA Form 20-8993, albeit without the back side appellate rights' information.  There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  And although this presumption is not absolute, it only may be rebutted by "clear evidence to the contrary."  Jones v. West, 12 Vet. App. 98, 102 (1999).  And the letter in the file, unlike this other one presented, contains the required notice of the procedural and appellate rights.

In any event, this discrepancy is somewhat abated because the Board is reopening the claim, regardless, and if service connection eventually is established for the Veteran's low back disorder, he will then have opportunity to contest the effective date assigned if he does not agree with it.

In the meantime, though, that February 1993 decision must be treated as a final and binding decision based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  That decision is the last final and binding denial of this claim, so the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating VA need only review for newness and materiality the evidence that has been submitted or otherwise obtained since the last final and binding denial of the claim, regardless of the specific basis of that denial, meaning irrespective of whether it was a prior decision on the underlying merits or, instead, a prior petition to reopen the claim).  If there is new and material evidence during the years since, the Board must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

In its June 2006 decision, and in the March 2008 statement of the case (SOC), the RO reopened the claim based on a finding of new and material evidence.  And the Board agrees that reopening of the claim is warranted.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). 

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) evidence confirming the Veteran has the claimed disability, or indicating he at least has since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The final and binding February 1993 rating decision denied this claim because the Veteran's STRs did not show any low back findings, treatment or diagnoses and since a low back disorder also was not first shown until many years after the conclusion of his service.  At the time of that decision, there was no medical evidence whatsoever of any then current low back disorder, much less of such a disorder during the Veteran's military service.

Since that decision, however, there is additional evidence in the way of VA and private treatment records, including concerning surgeries for the Veteran's now apparent low back disability.  A Medical Certificate, VA Form 10-10, dated in mid October 1988, shows he received treatment for radiating low back pain and sciatica.  

A late October 1988 private operative report shows he had a lumbar laminectomy at L3-4 and 4-5, and a discectomy at L4-5, due to complaints of pain of 2-3 weeks duration.  His service personnel records show he had a period of service, presumably ACDUTRA in the Naval Reserves, in mid September 1988, in turn suggesting the onset of that low pack pathology and subsequent need for the lumbar laminectomy and discectomy in October 1988 either during or at least closer to when he may have been in service, albeit on ACDUTRA rather than AD.  But keep in mind that active military, naval, or air service includes not only AD, but also any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Also, in recent statements such as one submitted in December 2006, the Veteran has asserted that he has had low back symptoms since 1987, so since even his earlier service the prior year that also may have been on ACDUTRA or INACDUTRA.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  That is, it is impermissible to require the evidence in question to be new, material, and raise a reasonable possibility of substantiating the claim because this phrase does not create a third element for new and material evidence but, instead, was intended to provide guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade, 24 Vet. App. at 116.

In February 1993, the RO did not have opportunity to consider this evidence and any direct-incurrence theory of service connection, let alone the possibility that the Veteran has experienced continuous low back symptoms since service (i.e., continuity of symptomatology), ultimately resulting in the need for surgery.  The credibility of this additional evidence is presumed, albeit just for the limited purpose of determining whether this additional evidence is new and material to the claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption does not apply when making a determination as to the ultimate credibility and weight of this evidence as it relates to the merits of the claim.  Essentially, this presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

Accordingly, this claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  To this extent only, this appeal is granted subject to the further development of this claim on remand. 


ORDER

Because there is new and material evidence, the petition to reopen the claim for service connection for a low back disorder is granted, subject to the further development of this claim on remand.



REMAND

As already alluded to, the Veteran had active military service - not just on AD from September 1977 to October 1981, but also subsequently while in the Naval Reserves through December 1988.  And the applicable laws and regulations permit service connection also for disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA service, or for disability, albeit not also disease, resulting from injury during INACDUTRA service.  See again 38 U.S.C.A. § 101(22), (23), (24); 38 C.F.R. § 3.6.  However, the actual periods during which the Veteran served on ACDUTRA or INACDUTRA in the Naval Reserves has have not been verified.  Only service department records can establish if and when a person was serving on AD, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Also, in a December 2006 statement, the Veteran suggests that medical records from his Naval Reserve service in 1988 are not in the file and, indeed, that he was discharged from the Naval Reserves on account of his low back disorder.  VA therefore should undertake additional efforts to verify the dates of his ACDUTRA and INACDUTRA service in the Naval Reserves and obtain any medical and personnel records concerning this additional service.

The STRs that are already in the file, both from his period of AD ending in 1981 and concerning his subsequent service in the Naval Reserves, do not mention any low back findings, much less contain documentation of his purported discharge from the Naval Reserves on account of his low back disorder.  However, the October 1988 Medical Certificate, VA Form 10-10, shows he received treatment for radiating low back pain and sciatica.  And in late October 1988 he had a lumbar laminectomy at L3-4 and 4-5, and a discectomy at L4-5, due to complaints of pain of 2-3 weeks duration.  His service personnel records indicate he had a period of service, presumably on ACDUTRA, in mid September 1988, so near the time, at least within a few weeks, of his low back complaints and subsequent lumbar laminectomy and discectomy in October 1988.  This is either during or at least closer in time to his documented service in mid-September 1988.

In April 2006, the Veteran had a VA compensation examination concerning this claim.  But the examiner indicated the claims file was not available for review of the pertinent medical and other history.  The Veteran reported experiencing low back pain since 1988, so since the last year of his service in the reserves.  The diagnosis was multiple stenosis with degenerative joint disease, i.e. arthritis.  The physician opined that he or she was unsure as to the true service connection relation of this disease.  It was stated that a clinic note the Veteran had brought from October 1988 predated his December 1988 discharge from the (Naval) Reserves.  However, neurosurgery and his primary care doctor had written that he has "congenital" spinal stenosis, which would make his current problems not service connected, but instead a congenital problem.

Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  See VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel opinion 01-85 (March 5, 1985)].  See also 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this position could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.  Moreover, according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.


Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If instead the claimed disorder is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

The Veteran therefore needs to be examined to assist in making these important medical determinations.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Contact the National Personnel Records Center (NPRC), the Veteran's Navy Reserve unit, the Department of the Navy, and/or any other appropriate source to obtain copies of his ACDUTRA/Naval Reserve treatment records not already in the claims file, also his Naval Reserve personnel records to verify when he was on ACDUTRA and INACDUTRA.

Continue efforts to procure these relevant records relating to his Naval Reserve service until either the records are received, or until there is specific information or a response indicating these records do not exist or that further efforts to obtain them would be futile.  The Veteran also must be appropriately notified of any inability to obtain any records concerning this additional service.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3), and (e)(1).


2.  Specify when the Veteran was on ACDUTRA and INACDUTRA in the Naval Reserves.

3.  After obtaining all additional records and specifying when the Veteran was on ACDUTRA and INACDUTRA in the Naval Reserves, afford him a VA compensation examination to ascertain the nature and etiology of his low back disorder.  Any and all indicated evaluations, studies, and testing deemed necessary should be accomplished.  The examiner is requested to review all pertinent records in the claims file, particularly the Veteran's STRs, including all ACDUTRA/Naval Reserve records and those contemporaneously dated in October 1988, and offer an opinion in response to the following questions: 

a) Is the Veteran's low back disorder a defect or disease as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)? 

b) If a disease, what is the likelihood (very likely, as likely as not, or unlikely) that his active military service, whether on AD or ACDUTRA, aggravated this condition beyond its natural progression.  Aggravation contemplates a chronic or permanent worsening of the underlying condition, as compared to a mere temporary or intermittent increase in associated or underlying symptoms.  If aggravation is found, the examiner should also attempt to quantify the extent of additional disability resulting from the aggravation.

c) If instead a defect, what is the likelihood (very likely, as likely as not, or unlikely) it was subject to a superimposed disease or injury during his active military service, again, whether on AD or ACDUTRA, resulting in disability apart from the congenital or developmental defect?

All opinions offered should be supported by clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner - including the specification of when the Veteran was on ACDUTRA and INACDUTRA.

4.  Then readjudicate this claim for service connection for a low back disorder in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


